DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 and 17-20 have been cancelled.  Claims 14-16 and 21-32 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 21-29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Couturier et al. (Biotechnology for Biofuels, (2015) 8:216 -- hereinafter “Couturier 2015”), as supported by Couturier et al. (Nature Chemical Biology, 14: 306-310, 2018 – hereinafter “Couturier 2018”).
	Couturier 2015 describe filtrates comprising conditioned media from cultures of Pycnoporus coccineus grown on pine or aspen wood chips (page 12) and that these filtrates comprise a protein designated 1372210 (Figure 5).  These filtrates also comprise many polysaccharide degrading enzymes and LPMOs (Figure 4) including cellulases, mannanases and xylanases.  Couturier 2018 establish that protein 1372210 is the protein of SEQ ID NO: 1 of the present application (page 307) having polysaccharide oxidizing activity (Figure 3).  Thus, the action of the SEQ ID NO: 1 polypeptide in the filtrates described by Couturier 2015 inherently describes a process by which the polypeptide is oxidizing polysaccharides present in the wood chips (see Figure 7 of Couturier 2015 for a description of the oxidation of polysaccharides).  The recitation of a “recombinant protein” (Claims 27 and 28) is not regarded as distinguishing from the naturally produced proteins of Couturier 2015.  Production of a sugar product (Claim 29) and fermentation of the sugar product (Claim 32) are also regarded as inherent to the filtrates of Couturier 2015, as well as a pH of 6.4 (Claim 31).

	Claim(s) 14-16, 21-29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Liew et al. (World Journal of Microbiology and Biotechnology, 27: 1457-1468, 2011), as supported by Couturier et al. (Biotechnology for Biofuels, (2015) 8:216 -- hereinafter “Couturier 2015”) and Couturier et al. (Nature Chemical Biology, 14: 306-310, 2018 – hereinafter “Couturier 2018”).
	Liew et al. describe extracts comprising secreted enzymes produced by the culture of Pycnoporus coccineus grown on Acacia magnum wood chips (page 1459).  Couturier 2015 establish that culture of Pycnoporus coccineus on wood chips results in secretion of the protein 1372210 (Figure 5) and many polysaccharide degrading enzymes and LPMOs (Figure 4), and Couturier 2018 establish that protein 1372210 is the protein of SED ID NO: 1 of the present application (page 307) having polysaccharide oxidizing activity (Figure 3).  Liew et al. also show that the extracts comprise cellulases, laccases and peroxidases (Figures 1-5).  The wood chips are degraded during incubation with Pycnoporus coccineus (Figure 6) and, therefore, the action of the SEQ ID NO: 1 polypeptide in the extracts inherently describes a process by which the polypeptide is oxidizing polysaccharides present in the wood chips.  The recitation of a “recombinant protein” (Claims 27 and 28) is not regarded as distinguishing from the naturally produced proteins of Liew et al.  Production of a sugar product (Claim 29) and fermentation of the sugar product (Claim 32) are also regarded as inherent to the cultures of Liew et al., as well as a pH of 6.4 (Claim 31).

	Claim(s) 14-16, 21-29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Machuca et al. (Enzyme and Microbial Technology, 29: 386-391, 2001), as supported by Couturier et al. (Biotechnology for Biofuels, (2015) 8:216 -- hereinafter “Couturier 2015”) and Couturier et al. (Nature Chemical Biology, 14: 306-310, 2018 – hereinafter “Couturier 2018”).
	Machuca et al. describe extracts comprising secreted enzymes produced by the culture of Pycnoporus coccineus grown on Eucalyptus grandis wood chips (page 387).  Couturier 2015 establish that culture of Pycnoporus coccineus on wood chips results in secretion of the protein 1372210 (Figure 5) and many polysaccharide degrading enzymes and LPMOs (Figure 4), and Couturier 2018 establish that protein 1372210 is the protein of SED ID NO: 1 of the present application (page 307) having polysaccharide oxidizing activity (Figure 3).  Machuca et al. also show that the extracts comprise cellulases, beta-glucosidases, xylanases, laccases and peroxidases (Table 1).  The wood chips are degraded during incubation with Pycnoporus coccineus (Figure 1) and, therefore, the action of the SEQ ID NO: 1 polypeptide in the extracts inherently describes a process by which the polypeptide is oxidizing polysaccharides present in the wood chips.  The recitation of a “recombinant protein” (Claims 27 and 28) is not regarded as distinguishing from the naturally produced proteins of Machuca et al.  Production of a sugar product (Claim 29) and fermentation of the sugar product (Claim 32) are also regarded as inherent to the cultures of Machuca et al., as well as a pH of 6.4 (Claim 31).

Response to Arguments
	On page 8 of the response, Applicant argues that the 102 rejections are inappropriate because: “First and foremost, the objection appears to be based on three distinct rationales. They all rely on a combination of documents; yet, all the provided documents are based on distinct, artificially-controlled (i.e. non naturally-occurring) in vitro experiments, which do not relate to a same experiment nor the same protocols, nor the same reactants. Accordingly, none of the documents, taken separately (e.g. Liew, Couturier 2015 or Machuca) is novelty destroying on its own, even inherently, for the claimed methods of production.”  The argument is not convincing because none of the 102 rejections relies on a combination of references to establish lack of novelty.  Rather, the teachings of Couturier 2018 are relied on to establish that protein 1372210 is the protein of SEQ ID NO: 1 of the present application, i.e., that SEQ ID NO: 1 is an inherent characteristic of protein 1372210 and/or the teachings of Couturier 2015 are relied on to establish that culture of Pycnoporus coccineus on wood chips results in secretion of the protein 1372210 and many polysaccharide degrading enzymes and LPMOs, i.e., secretion of these proteins is an inherent characteristic when Pycnoporus coccineus is cultured on wood chips.  See MPEP 2131.01.III for reliance on secondary references to establish inherent characteristics in a primary reference used in a 102 rejection.
On page 8 of the response, Applicant also argues that the 102 rejections are inappropriate because: “On the contrary, the data at hand (i.e., figure 2 & table 1 of Couturier 2015) precisely demonstrate the opposite ; which is that the actual transcriptome (e .g. the whole set of gene transcripts susceptible to encode one or more polypeptides) and secretome (the selection of polypeptides which are actually translated and secreted) of Pycnoporus coccineus are very distinct, and heavily depend on the growth conditions.”  The argument is not convincing because Couturier 2015 describe filtrates comprising conditioned media from cultures of Pycnoporus coccineus grown on pine or aspen wood chips (page 12) and that these filtrates comprise a protein designated 1372210 (which has SEQ ID NO: 1) (Figure 5).  These filtrates also comprise many polysaccharide degrading enzymes and LPMOs (Figure 4) including cellulases, mannanases and xylanases.  Thus, the action of the SEQ ID NO: 1 polypeptide in the filtrates described by Couturier 2015 inherently describes a process by which the polypeptide is oxidizing polysaccharides present in the wood chips (see Figure 7 of Couturier 2015 for a description of the oxidation of polysaccharides).  Since these proteins are present in the filtrate, they are secreted proteins from P. coccineus, i.e., they are part of the secretome.
	On page 9 of the response, Applicants argue that the 102 rejections are inappropriate because “disclosure in the application demonstrates (see page 6, lines 27-31) that LPMO families of the invention generally require both additional steps of N-terminal polypeptide cleavage and formation of a copper-binding functional site to be active; which is not inherently the case for all secreted polypeptides in view of the distinct growth conditions.”  The argument is not convincing because Couturier 2015 explicitly teach that the filtrate has polysaccharide oxidizing activity (page 6) and that these filtrates comprise a protein designated 1372210 (which has SEQ ID NO: 1) (Figure 5).  Thus, the polysaccharide oxidizing activity of protein 1372210 (which has SEQ ID NO: 1) is regarded as inherent to the filtrate of Couturier 2015 and would also be expected to be inherently present in the Pycnoporus coccineus wood chip cultures of Liew et al. and Machuca et al.  Moreover, a skilled artisan would reasonably expect that all transcripts produced in a cell would be translated to at least some degree and would reasonably expect that a secreted protein would have its signal sequence removed and thus be present in the mature form.  With regard to the formation of a copper-binding functional site in order for protein 1372210 to be active, copper was present in the media on which the culture filtrates were grown and thus was present for incorporation into the protein as it was produced and secreted.  In addition, Couturier 2015 demonstrate expression of protein 1372210 (which has SEQ ID NO: 1) as well as polysaccharide oxidizing activity in Pycnoporus coccineus wood chip cultures and, therefore, one would reasonably expect that copper was present in the active site of protein 1372210 expressed by Pycnoporus coccineus cultured on wood chips.
	On page 9 of the response, Applicant argues that “Alternatively, should the 102 rejection be reformulated into a 103 rejection, the following additional comments are offered”.  As explained above, the 102 rejections have all been maintained and, therefore, the arguments made with respect to possible 103 rejections are not considered relevant to the 102 rejections of record.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16, 21-29, 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 14-16 and 21-26 do not recite something significantly different than a judicial exception.   Claims 14-16 and 21-26 encompass a process that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the process of action of the naturally occurring polypeptides having SEQ ID NO: 1, 2 or 3 as it occurs in nature.  As shown above by Couturier et al. (Biotechnology for Biofuels, (2015) 8:216 -- hereinafter “Couturier 2015”), Liew et al. (World Journal of Microbiology and Biotechnology, 27: 1457-1468, 2011), and Machuca et al. (Enzyme and Microbial Technology, 29: 386-391, 2001), when Pycnoporus coccineus is incubated with wood, it naturally produces the polypeptide having SEQ ID NO: 1 and degrades polysaccharides in the wood.  Similar action is to be expected with the naturally-occurring polypeptides having SEQ ID NO: 2 and SEQ ID NO: 3.
Response to Arguments
On page 11 of the response, Applicant argues that the 101 rejection is inappropriate because “the Examiner did not put into words what he/she considers to be the judicial exception.”  The assertion is incorrect.  The rejection states that “Claims 14-16 and 21-26 encompass a process that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the process of action of the naturally occurring polypeptides having SEQ ID NO: 1, 2 or 3 as it occurs in nature.”  Thus, the judicial exception is that the processes recited by the claims encompass the natural phenomenon of oxidizing a polysaccharide by proteins having SEQ ID NO: 1 or SEQ ID NO: 2 or SED ID NO: 3.
Applicant also argues that the 101 rejection is inappropriate because “there is no evidence that the method would not recite anything markedly different from a natural process.”  The argument is not convincing because proteins having SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3 are all naturally occurring proteins and, therefore, the processes recited by Claims 14-16, 21-29, 31 and 32 would be expected to encompass the actions of these proteins as they occur in nature.
Finally, Applicant has argued that the 101 rejection is inappropriate because “With respect to other dependent claims 27 to 32, there is no evidence whatsoever that the additional characteristics would occur naturally.”  Claim 30 is not included in the 101 rejection, so this argument is not relevant to that claim.  With regard to Claims 27-29, 31 and 32: The recitation of a “recombinant protein” (Claims 27 and 28) is not regarded as distinguishing from any naturally produced protein having SEQ ID NO: 1, 2 or 3.  Production of a sugar product (Claim 29) and fermentation of the sugar product (Claim 32) are also regarded as processes expected to occur naturally by the action of Pycnoporus coccineus, as well as such processes taking place at a pH of 6.4 (Claim 31).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652